Citation Nr: 1643000	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  14-08 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial compensable evaluation for anemia.

2.  Entitlement to an initial compensable evaluation for a right ankle strain.

3.  Entitlement to an initial compensable evaluation for a left ankle strain.

4.  Entitlement to an initial compensable evaluation for right foot plantar fasciitis.

5.  Entitlement to an initial compensable evaluation for left foot plantar fasciitis.

6.  Entitlement to an initial compensable evaluation for left lower extremity vasculitis.

7.  Entitlement to an initial compensable evaluation for right lower extremity vasculitis.



REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION


The Veteran served on active duty from August 2007 to August 2011.

This appeal came to the Board of Veterans' Appeals from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that she is entitled to initial compensable evaluations for all of her claimed conditions.  The Board finds a remand is warranted so that the Veteran may undergo Compensation and Pension (C&P) examinations for the claimed conditions.

In July 2011-before the Veteran even left service-the VA afforded the Veteran a general medical C&P examination that was not specific to any one of the Veteran's claimed conditions.  Accordingly, the examiner failed to elicit information necessary to accurately rate the Veteran's conditions.

Moreover, in a January 2014 Form 9, the Veteran claimed that her C&P examination did not accurately describe the nature of her current conditions.  The Veteran is competent to report a worsening of symptoms.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, to warrant a new VA examination, a claimant need only submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation).  Thus, these claims must be remanded so that the Veteran may undergo C&P examinations specific to each of her claimed conditions.

Lastly, the Board notes that the Veteran mentioned she was receiving on-going treatment for her conditions at the VA.  As such, the Veteran's most up-to-date medical records must be obtained from the VA.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination to assess the nature and severity of her anemia.

2. Schedule the Veteran for an examination to assess the nature and severity of her right and left ankle sprains.  The examiner is asked to test the Veteran's right and left ankle range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3. Schedule the Veteran for an examination to assess the nature and severity of her right and left plantar fasciitis. 

4.  Schedule the Veteran for an examination to assess the nature and severity of her right and left lower extremity vasculitis.

5. Obtain from the Veteran a list of all of her medical providers and request treatment records from them. If the providers are unable to send medical records, document that inability in the file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




